 SPARTAN-ATLANTIC DEPT.Spartans Industries, Inc.andTexas-Oklahoma JointBoard,Amalgamated Clothing Workers of Amer-ica, AFL-CIOandLocal455,Retail Clerks Inter-national Association, AFL-CIO, Party to the Con-tract. Case 23-CA-2497January 24, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn September 20, 1967, Trial Examiner FannieM. Boyls issued her Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent and the Party to theContract filed exceptions to the Trial Examiner'sDecision and supporting briefs. The Charging Partyfiled cross-exceptions to the Trial Examiner's Deci-sion and, thereafter, the Respondent filed a brief inanswer and in opposition to the cross-exceptions.Pursuant to the provisions of Section 3(b) oftheNational Labor Relations Act, as amended,theNational Labor Relations Board has dele-gated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings made by the'TrialExaminer at the hearing t and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modificationsnoted below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Spartans Industries, Inc.,San Antonio, Texas, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order, as hereinmodified:1.Delete paragraph 2(b) and reletter paragraphs2(c) and (d) as paragraphs 2(b) and (c), respectively.2.Insert the following paragraph to precede thefirst indented paragraph in the notice:'"After a trial in which all parties had the opportu-nity to present their evidence, the National LaborRelations Board has found that we violated the law309and has ordered us to post this notice and to keepthe promises that we make in this notice."IAt the hearing, the facts constituting the record were stipulated to bythe parties.2We agree with the Trial Examiner that the evidence presented in thiscase does not support the reimbursement remedy requested by the Charg-ing Party. Nor do we view the findings in this case as sufficient to supportthe contingent reimbursement remedy provided in paragraph 2(b) of theTrial Examiner's Recommended Order.a In accord with the request of the Charging Party and our recent deci-sions inBilyeu Motor Corp,161 NLRB 982, andMacy's Missouri-Kan-sas Division,162 NLRB 754, we shall amend the notice which Respon-dent is required to sign and post.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BoYLS, Trial Examiner:Pursuant tocharges filed on September 9 and December 2,1966, and-on January 9, 1967,by Texas-Oklahoma Joint Board,Amalgamated Clothing Workers of America,AFL-CIO,herein called the Amalgamated,a complaint was issuedon January 13, 1967, against Spartan-Atlantic Dept.Stores;Spartan'sIndustries,Inc.,hereincalledRespondent.IThe complaint alleges that Respondent vio-lated Section 8(a)(2) and(1) of the Actby recognizing, en-tering into a contractwith,and otherwise assisting Local455, RetailClerksInternational Association,AFL-CIO,herein calledLocal 455, atRespondent's new MilitaryDrive store in San Antonio, Texas,at a time when Local455 did not represent an uncoerced majority of the em-ployees and when there was pending before the NationalLaborRelations Board a representation petition filed byAmalgamated covering those employees.At thehearing held before me in San Antonio, Texas,on May 11 and12, 1967, theparties stipulated as to factsconstituting the record in this case. Each thereafter fileda very helpful brief. Upon the stipulated record and acareful consideration of the briefs, I make the following:FINDINGS OF FACTI.THE BUSINESSOF RESPONDENTRespondent is a New York corporation, having itsprincipal office and place of business in the State of NewYork and operating a chain of retail stores and manufac-turing plants in several States, including four stores in SanAntonio, Texas. At all times material herein, Respondenthas purchased annually goods, valued in excess of$50,000 which have been shipped to San Antonio frompoints outside the State of Texas and its annual gross dol-lar volume of retail sales has exceeded $500,000. It isconceded, and I find, that Respondent is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATIONINVOLVEDIt was stipulated and I find that both Amalgamated andLocal 455 are labor organizations within the meaning ofSection 2(5) of the Act.' It was stipulated at the hearing that the correct name of Respondentis Spartans Industries, Inc., of which Spartan Department Stores is a divi-sion169 NLRB No. 47 310DECISIONSOF NATIONALIII.THE UNFAIRLABOR PRACTICES ALLEGEDThe issue presented is whether, under the circum-stances of this case, Respondent properly treated the em-loyees of a newly acquired store in San Antonio, Texas,as an accretion to a two-store unit already represented byLocal 455, despite the pendency before the NationalLabor Relations Board of a representation petition filedby Amalgamated and the claim of Amalgamated, whichalready represented the employees of Respondent's thirdSan Antonio store, that it represented the employees ofthe new store.The relevant evidentiary facts, to which the partiesstipulated, may be summarized as follows:Prior to March 1966, Respondent operated two retailestablishments in San Antonio, one at 70 Military Drive,and the other at 2902 Goliad Road, which employedabout 84and 86 employees, respectively. The employeesof these stores were, at all relevant times, and remaincovered by a collective-bargaining agreement betweenRespondentand Local 455. This agreement, by its terms,was to "embrace all present and future retail establish-ments of the Employer situated within the San Antonio,Texas, Metropolitan area."On or about March 11, 1966, as the result of a mergerwith Atlantic Thrift Centers, Inc. (herein called Atlantic),Respondent acquired a number of retail establishmentsthroughoutthecountry, includingoneat3826Fredericksburg Road in San Antonio which employed ap-proximately 77 employees. The employees of this storewere, at all relevant times, and remain covered by a col-lective-bargaining agreement between Respondent andAmalgamated. This agreement, like that of Local 455,purported to cover all employees in the bargaining unit"now employed or hereafter to be employed in the Em-ployer's present and future establishments located inGreaterMetropolitanSanAntonio,Texas TradingArea."At the time of the merger, Atlantic had signed a leasefor a second retail establishment to be located at 1047Military Drive, S.E., in San Antonio. This establishment,which will herein be referred to as the new store, wasopened for business by Respondent on or about August15, 1966, and it has at all relevant times employed ap-proximately 112 employees. It is the representation ofemployees at this store which has brought about the con-troversyhere in issue.On or about July 7, 1966, more than a month prior tothe opening of the new store, Sidney Mittleman, presidentof Respondent's Spartan Department Stores, causedidentical letters to be sent to Amalgamated and to RetailClerks International, the parent body of Local 455, whichstated in relevant part:In view of this Company's historical collective-bargaining relationship with both the Amalgamated.and the Retail Clerks .... and in response to theinquiries and expressions of interest of those Unions,this letterwill confirm the established policy ofneutrality which Spartans Industries, Inc. will con-'tinue to follow with respect to union representationof its employees at new stores which may be openedfrom time to time....The Company's positionwith respect to its newstores, in keeping with its established policy ofneutrality, may be summarized as follows:... In metropolitan areas in which the Companyat present ... has both "Spartan" and "AtlanticLABOR RELATIONS BOARDThrift" stores, the Company will not recognize aunion for collective-bargaining purposesunless anduntil it is clearly established that the union representsa majority of the employees in an appropriate store-wide bargaining unit... .On this basis, you will note that ... the question ofunion representation of the employees of the newCleveland, Dallas, and San Antonio stores will beresolved upon establishment of majority statusamong the employees of each of these stores.The Company intends to recruit personnel for thenew stores through state employment agencies,where possible. Only if such state agencies cannotsupply a sufficient number of qualified employees forthe new store, will the Company advertise for newemployees. Unless recruitment of new personnel isinsufficient tomeet staffing and training require-ments, floor and stock employees of existing storeswill not be transferred or assigned to new stores inthose metropolitan areas in which the Company hasboth "Spartan" and "Atlantic Thrift" stores.In order to assure that local store management ac-tions are completely consistent with the Company'sestablished position of neutrality, detailed GuideLines for Store Management and a form of NoticeTo Employees have been prepared.A copy of the guide lines and notice to employees wereattached to the letter. Each stated,inter alia,that nounion representative would be permitted to enter thepremises of a store for union organizational purposes.Despite Respondent's neutrality letter, however, Local455, on or about August 1, 1966, submitted to the areasupervisor at the new store two grievances, alleging thatRespondent had violated its agreement with Local 455 byhiring employees at the new store" at wages below theminimum provided in the agreement and by refusing per-mission of its union representatives to visit the new store.On August 4, Local 455 notified Respondent's personnelmanager inHouston, Texas, by telegram, that Local 455wished to proceed to the third step of its grievanceprocedure in regard to the two grievances it had filed. Bytelegram dated August 12, it demanded of the personnelmanager that all terms of its collective-bargaining agree-ment be extended to the new store.On August 12, Amalgamated sent to Respondent, at itsNew York office, a telegram stating that Amalgamatedhad filed with the National Labor Relations Board arepresentation petition covering the employees of thenew San Antonio store and warned that any attempt byRespondent to recognize any other union for the em-ployees of that store, without an election, would result inunfair labor practice charges being filed. The petition towhich Amalgamated referred in the telegram was actuallyfiled on Monday, August 15, and copies were servedupon Respondent and Local 455 on or about the samedate. This petition is being held in abeyance by the Boardpending the disposition of the issues raised in thisproceeding.By letter dated September 6, 1966, a copy of whichwas given to Amalgamated on or about September 8,Charles C. Bassine, chairman of the board of Respon-dent, notified Local 455,inter alia,that it was recognizingthe employees of the new store as an accretion to the two-store unit already represented by Local 455 and wasputting into effect at the new store all the terms and con-ditions of Local 455's contract. Since on or about Sep-tember 6, Respondent has maintained and enforced its SPARTAN-ATLANTICDEPT.311collective-bargaining agreement with Local 455 withrespect to a bargaining unit comprised of Respondent'stwo old Spartan stores and the new store,pursuant towhich agreementLocal 455is recognized as the exclusivebargaining representative.2Prior to September 8, Respondent had not notifiedrepresentatives of the Amalgamated that its position re-gardingthe new store was other than as stated in its July7 neutralityletter.On or about September 9, Respondent, at two em-ployee meetings, one for the day shift and one for thenight shift, advised employees at the new store thatRespondent's,contract with Local 455 applied to the newstore and that Respondent had recognized Local 455 asthe exclusive bargaining agent for employees of thatstore.On or about the same date,representatives ofLocal 455, with the permission of Respondent, talked toemployees in the employees'lounge in the rear of thestore, individually or in small groups. During those con-versations, Local 455 representatives asked employeesto sign union-membership applications and dues-deduc-tion authorizations. On that date and thereafter a numberof employees signed them.Based on-the dues-deductionauthorizations,Respondent deducted dues from the em-ployees' pay and transmitted the same to Local 455.Eighty-oneemployees signed such dues-deductionauthorizations for the month of September 1966.No bargaining unit employees at the new store haveever been transferred to it from either of Respondent'stwo Spartan stores;nor have any of such new store em-ployees been transferred to either of the Spartan stores.All employees of the new store were hired either throughthe Texas Employment Commission or directly at thestore.All of Respondent's stores, including the Atlanticstore, are subject to a common labor relations policy,which is formulated on a centralized basis. All have com-mon advertising and follow the same pricing andmerchandising policies, which are also formulated on acentralized basis. All of the stores are within the territoryof a single area supervisor,who is responsible for effec-tuating the centrally formulated labor relations and otherpolicies.At the store level, the store manager in each ofsaid stores is responsible for the administration of theaforementioned centrally formulated labor relations andother policies on a day-to-day basis.3 The store managerof each store is a supervisor within the meaning of Sec-tion 2(11) of the Act. He has authority to hire and fire em-ployees and exercises that'authority.ANALYSIS AND CONCLUSIONSIn determining whether Respondentacted lawfully intreating its new store as an accretionto theunit compris-ing the employees of its two Spartan stores despite thependency before-the Board of a representation petition,there must be decided herein whether a real question con-cerning representation of the employees at the new storeexisted at the time Respondent took suchaction.Aresolution of this issue requires a consideration of the ap-propriatenessof -thebargaining unit under the circum-stances of this case.Section9(b) of the Actstates that"the Board shall de-cide in each case whether, in order to insure to employeesthe fullest freedom in exercising their rights guaranteedby this Act, theunit appropriate for the purposes of col-lective bargaining shall be the employer unit, craft unit,plant unit,or subdivision thereof." Through the years, theBoard has devleoped certain principles and policieswhich it applies in making these unit determinations.In situations in which an employer has more than oneplant in a geographical or administrative area, the Boardhas long held that a single plant unit, being one of the unittypes specifically mentioned in the statute,is "presump-tivelyappropriate"while recognizing that multiplantunits may also be appropriate or even more appropriate,depending upon the facts of each case.4 The Board nowapplies to retail chain stores the same principles in unitdeterminations which it applies to multiplant enterprises,generally.5 The Board,however, has always recognizedthat there may frequently be more than one appropriateunit and its problem has been to determine which unit ata given time and under particular circumstances may bethe most appropriate.Among the factors generally considered by the Boardin determining whether a single retail store unit is ap-propriate or, whether that store should more appropriatelybe considered as an accretion to or part of a broader unitin the retail chain are: thehistory ofcollective bargaining;the extent of centralized and local managerial controlover labor relations and store policies; the geographicalproximity of the stores to each other;the frequency of aninterchange of employees between the stores; andwhether any union is seeking a more limited or broaderunit than the unit proposed.The GreatAtlantic andPacific Tea Company,140 NLRB1011, 1021;SpartanDepartment Stores,140 NLRB 608,610;Weis Markets,Inc.,142NLRB708, 710.Herepractically all thefactors cited by Respondentand Local 455as 'supporting the appropriateness of athree-store unit comprising the two Spartan stores andthe new store-the geographic location of all storeswithin San Antonio, the centralized common labor rela-tions and other policies administered by a single area su-pervisor,and the same pricing and merchandising policiesin all stores-would just as forcibly support an argumentfor the appropriateness of a four-store unit embracing allLAt thetime of the hearing a new contract between Local 455 andRespondent covering the three stores had been negotiated and was await-ing execution3In view ofthe above (contained in paragraph 16 of the stipulation), itis not clear whatismeant by afurtherstatement(contained in paragraph6 of the stipulation)that Respondent has at all times maintained andoperated the new store substantially in accord with its practices applicableto Spartan stores rather than in accordance with practices applicable toAtlantic Thriftstores, including the acquired one in SanAntonio.4TemcoAircraftCorporation,121 NLRB 1085,1088, fn.11,DixieBelle Mills,Inc,13 9 NLRB 629, 631.5There wasa period prior to 1962 when the Board treated retail chainstores as different from multiplant units and regarded all such stores in theemployer's administrative division or geographical area as appropriate,absent unusual circumstances.Safeway Stores,Inc.,96 NLRB 998,1000;Jewel Food Stores,111 NLRB 1368, 1372,Robert Hall Clothes,118 NLRB 1096, 1098,Daw Drug Co., Inc.,127 NLRB 1316,1319. Butsince 1962 the Board has been treating retail chain stores,as similar tomultiplant enterprises generally and has found single store units ap-propriate unless countervailing factors indicated a broader unit was moreappropriateSav-On Drugs, Inc,138 NLRB 1032;Frisch's Big Boy Ill-Mar, Inc.,147 NLRB 551, enforcement denied 356 F.2d 895 (C A 7);Winn-Dixie Stores, Inc,143 NLRB 848, enfd. 341 F.2d 750 (C.A. 6),cert. denied382 U.S 830,P Ballantine&Sons,141 NLRB 1103, 1107;Davis Cafeteria, Inc.,160 NLRB 1141;Purity Food Stores, Inc. (Sav-MorFood Stores),150 NLRB 1523, 160 NLRB 651,enforcement denied376 F 2d 497 (C.A 1), now pending on Board's petition for certiorari toSupreme Court [cert. denied 389 U S. 959]. 312DECISIONSOF NATIONAL LABOR RELATIONS BOARDof Respondent's stores in the San Antonio area or a two-store unit embracing the employees of the new store andthose of the Atlantic store (units which no one has yetsought).On the other hand, there are factors pointing to the ap-propriateness of a single store unit for employees of thenew store. Respondent already operates one of its storesin its San Antonio administrative area as a single storeunit.There has been no interchange of unit employeesbetween the new store and any of Respondent's other SanAntonio stores and this is pursuant to a policy of Re-spondent expressed in its neutrality letter of July 7. Eachstore has its own store manager who is responsible for theadministration on a day-to-day basis in his own store ofthe centrally formulated labor relations and other poli-cies.This store manager has authority to and does hireand fire the employees at his store. Moreover, prior torecognizingLocal 455 as thebargainingrepresentative ofemployees at the new store and extending the terms of itscontract with thatunionto employees of the new store,Respondent did not pay them the same wages as thosepaid at the Spartan stores.Furthermore,Respondent'spast practice and policy,as expressed in itsJuly 7 letterto both unions, has been to deny accretion to eitherpreexisting units without an election.Here, it seems to me, the one most significant factorpointing to the appropriateness of a single store unitrather than a broader unit at this time is the existence ofRespondent's contracts with two different unions cover-ing separate units of employees of its two Spartan storesand its one Atlantic store in the San Antonio administra-tive and geographical area. The existence of these twounits represented by different unions would preclude afinding at this time that one unit coextensive withRespondent's administrative division in the SanAntonioarea is appropriate. In my view, the existence of thesetwo units which are only fragments of a potentially ap-propriate administrative area unit, also precludes a find-ing that the new store employees may be accreted toeither of those twounits unlessthe employees of the newstore freely choose representation by a union represent-ing one of the two existing units.In the circumstances of this case, it appears peculiarlyappropriate to let the employees of the new store deter-mine whether they desire to be represented and, if so, bywhat union.6 I find that a unit composed of Respondent'semployees at its new store is appropriate for purposes ofcollective bargaining and that the representation petitionfiled by Amalgamated on or about August 15, 1966,raised a real question concerning representation.Since a real question concerning representation existedat the time Amalgamated filed its representation petition,Respondent was obligated under established legal princi-ples to maintain a position of neutrality with respect tothe representation claims of the two rival unions pendinga resolution of the representation question by the Board.Midwest Piping & Supply Co., Inc.,63 NLRB 1060;Shea Chemical Corporation,121 NLRB 1027. By recog-nizing Local 455 as the bargaining representative of em-ployees of the new store, extending the provisions ofLocal 455's contract to those employees and informingthem that Respondent had recognized Local 455 as theirbargaining representative and extended the terms of itscontract to them - all at a time when Amalgamated's6Cf.Frostco Super Save Stores, Inc.,138 NLRB 125, 129;Masters-Lake Success, Inc.,124 NLRB 580, 592, enfd. as modified 287 F.2d 35representation petition was pending before the Board andat a time when,so far as the record shows,none of thenew store employees had designatedLocal455 as theirbargaining representative-Respondent breached itsobligation of neutrality and unlawfully assisted and sup-ported Local 455 within the meaning of Section 8(a)(2)and (1)of the Act.N.L.R.B.v. Signal Oil and Gas Co.,303 F.2d 785 (C.A.5);N.L.R.B. v. National ContainerCorp.,211F.2d 525, 536 (C.A. 2). Respondent,moreover, furnished further unlawful assistance and sup-port to Local 455 by thereafter giving Local 455 unionrepresentatives the use of the employees'lounge in therear of the new store for the purpose of soliciting applica-tionsformembershipandunion-dues-deductionauthorizations and thereafter deducting dues and trans-mitting themto Local 455,despite the fact that Respond-ent had on July 7 informed Amalgamatedand Local 455,as well as all the employees, that it would not permit anyunion representative to enter the store premises for or-ganizational purposes.SalmirsOil Company,139 NLRB25, 26;Star-Lite ElectronicsCorp.,154 NLRB 1822,1833.CONCLUSIONS OF LAW1.By recognizing Local 455 as the exclusive bargain-ing representative of employees at Respondent's new SanAntonio store, extending its contract with Local 455 toemployees of that store and otherwise supporting Local455, at a time when Local 455 did not represent an un-coerced majority of said employees and whena genuinequestionconcerning representation existed with respectto employees of the new store, Respondent has engagedin unfair labor practices within the meaning of Section8(a)(2) and (1) of the Act.2.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices within themeaning ofSection8(a)(2) and (1) of the Act, my Recommended Order willrequire that Respondent cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Since it has been found that Respondent has unlawfullyassisted and supported Local 455, the latter cannot beconsidered the free and uncoerced choice of employeesat the new store. It follows that any contract betweenLocal 455 and Respondent which purports to cover theemployees of the new store must be set aside and thatRespondent must be required to withhold recognitionfrom Local 455 as the representative of employees of thenew storeunless anduntil that labor organization. hasbeen certified by the Board as the employees'bargainingrepresentative. In view of the assistance and supportgiven byRespondentto Local 455in its organizational at-tempts,Respondentwill also be required to cease recog-nizing andgiving effect to all dues-checkoff authoriza-tions in behalf of Local 455 executed by employees of thenew store prior to the date of compliance with thisRecommended Order.Jomar Metal Finishing Corp., 147(C.A.2); Food FairStores, Inc.,138 NLRB1; Pullman Industries, Inc.,159 NLRB 580. SPARTAN-ATLANTICDEPT.313NLRB 1055, 1059. Nothingherein,however, shall beconstrued as requiring Respondent to vary any wage orother substantive feature of its relations with employeesof the new store which Respondent has established in theperformance of the contract or contracts with Local 455.Amalgamated requests that in addition to the remedyabove prescribed, Respondent should be required toreimburse those new store employees who signed duesdeduction authorizations for the amount of dues deductedby Respondent from their paychecks and transmitted toLocal 455.However,under all the circumstances of thiscase - particularly the fact that Texas has a right-to-worklaw and that Local 455's contract therefore presumablydoes not contain a union-security provision which wouldrequire employees to pay dues - it is not deemed ap-propriate in this case to grant the reimbursement remedyrequested by Amalgamated, except as to any dues Re-spondent may continue to check off after the receipt of myRecommendedOrder,Local 60, United Brotherhood ofCarpenters [Mechanical Handling Systems] v. N.L.R.B.365 U.S. 651;Keller Ladders Southern, Inc.,161 NLRB21;East Tennessee Packing Co.,153NLRB 1257,1262-63.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and the entire record in this case,and pursuant toSection 10(c) of the National Labor Relations Act, asamended,it is ordered that Respondent,Spartan's Indus-tries,Inc.,SpartanDepartment Stores, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Furnishing assistanceor support to Local 455,RetailClerksInternationalAssociation, AFL-CIO, orany other labor organization of its employees at its newSan Antonio store.(b)Recognizing Local 455 as the representative of anyof the new store employees for the purpose of dealingwith them concerning grievances, labor disputes,wages,rates of pay, hours of employment, or other terms or con-ditions of employment,unless and until the NationalLabor RelationsBoardshall certify Local 455 as suchrepresentative.(c)Giving effect to its agreement withLocal 455covering employees of itsnew SanAntonio store, or toany extension,renewal,modification,or supplementthereof, or to any superseding agreement,unless and untilLocal 455 shall have been certified by the Board as therepresentative of said employees;but nothing herein shallbe construed as requiring Respondent to vary or abandonany wage or other substantive feature of its relations withsaid employees,whichithas established in the per-formanceof suchagreements,or prejudice the assertionby said employees of any rights they may havethereunder.(d)Giving effect to any checkoff authorizationsheretofore executed by its new San Antoniostore em-ployees, authorizing the deduction of periodicdues, ini-tiation fees, or assessments from wages for remittance toLocal 455, prior to the date of compliance with thisOrder.(e) In any like or related manner interfering with,restraining,or coercing its new San Antonio store em-ployees in the exercise of their rights guaranteed underSection7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Withdraw and withholdall recognitionfrom Local455 as the exclusive bargaining representative of em-ployees at its new San Antonio store, unless and until saidlabor organization shall have been certified as suchrepresentative by the Board.(b)Reimburse employees of its new San Antonio storefor any periodic dues, initiation fees, or assessmentswhich it may, subsequent to the date of receipt of thisDecision, deduct from said employees' pay for transmit-tal to Local 455 pursuant to authorizations already ex-ecuted by them prior to said date.(c)Post at its new San Antonio store copies of the at-tached notice marked "Appendix."7 Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by an authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.8' In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."8 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director,in wasting,within 10 days from the date of this Order, what steps Respon-dent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT assist or support Local 455, RetailClerks International Association, AFL-CIO, or anyother labor organization.WE WILL NOT give effect to or operate under anyagreement with Local 455 covering employees ofthis store unless and until the National Labor Rela-tions Board shall have certified that union as yourbargaining representative. This does not mean, how-ever, that we will take away from you any wage in-crease or change any condition of your employmentmerely because it may have been required under aterm of Local 455's contract. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT give effect to any dues-checkoffcard which you may have signed,authorizing us todeduct union dues from your wages and pay them toLocal 455.WE WILL withdraw and withhold recognition fromLocal 455 as your bargaining representative and willnot recognize it or any other union as your bargainingrepresentative unless and until such union has beencertified by the National Labor Relations Board asyour representative.All of you are free to join or support,or not to join orsupport,any union.SPARTANS INDUSTRIES, INC.SPARTAN DEPARTMENTSTORES(Employer)DatedBy(Representative)(Title)Thisnoticemust remain posted for 60 consecutivedays from the dateof posting and must not be altered,defaced,or coveredby anyother material.If employeeshave anyquestion concerning this noticeor compliancewith itsprovisions, theymay communicatedirectly with theBoard's RegionalOffice, 6617 FederalOfficeBuilding, 515Rusk Avenue, Houston, Texas77002, Telephone 228-0611.